Citation Nr: 1120289	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis for accrued benefits purposes.  

2.  Entitlement to service connection for a spine disorder for accrued benefits purposes.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1941 to August 1945.  He died in April 2007.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in April 2007 from metastic carcinoma of the prostate, renal failure with bilateral urethral obstruction, and widespread arteriosclerotic cardiovascular disease.      

2.  The record indicates that the Veteran had three claims pending at the time of his death - a service connection claim for a spine disorder, a service connection claim for hepatitis, and a claim for aid and attendance.       

3.  The evidence of record preponderates against the Veteran's service connection claims for spine and hepatitis disorders.

4.  At the time of the Veteran's death, the evidence of record did not establish that the Veteran was in need of regular aid and attendance, or that he was housebound, due to a service-connected disability.  

5.  At the time of his death, the Veteran was service connected for bilateral hearing loss and tinnitus.    


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, a hepatitis disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(d), 3.1000 (2010).

2.  For accrued benefits purposes, a spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(d), 3.1000 (2010).

3.  For accrued benefits purposes, the criteria for SMC by reason of being in need regular of aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.351, 3.352, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or the appellant, or on the behalf of either.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

In this matter, the appellant was provided with letters dated in July 2008 and September 2009.  By these letters, the appellant was notified of his responsibility, and VA's, to provide and generate evidence.  However, in neither letter was the appellant notified regarding the elements of his claims for accrued benefits.  Nevertheless, the Board finds no prejudice here.  The appellant was provided with information regarding the elements, and the evidentiary requirements of accrued benefits claims in the February 2009 Statement of the Case (SOC) of record which, according to the claims file, was mailed to the appellant at his address.  The RO readjudicated the appellant's claim for accrued benefits in the October 2010 supplemental SOC (SSOC) of record.  The appellant is represented by an able and experienced representative who demonstrated on the record during the appellant's April 2011 hearing before the Board that he understood the nature of the appellant's claims.  And finally, as claims on appeal are not being granted, there is no prejudice in failing to be informed as to how VA assigns degree of disability and effective dates.  See Dingess/Hartman, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The RO has attempted to retrieve the Veteran's service treatment records, and VA treatment records.  The Board notes, however, that these records are unavailable because they were apparently destroyed by fire while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  The RO obtained private and VA treatment records pertaining to the Veteran's medical treatment.  The appellant was afforded one or more opportunities to voice his contentions before a VA hearing.  The Board notes moreover that the appellant has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007).

	Analysis

In July 2002, the Veteran claimed service connection for spinal, hepatitis, hearing, and tinnitus disorders.  The RO denied each of these claims in an April 2003 rating decision.  In May 2004, the RO granted service connection for hearing loss and tinnitus.  But in a May 2004 SOC, the RO continued its denial of the service connection claims for spinal and hepatitis disorders.  The Veteran appealed these denials to the Board in May 2004.  The Veteran also appealed to the Board the ratings assigned for the hearing and tinnitus disorders.  During a hearing before the Board in May 2006, however, the Veteran withdrew the appeal of the assigned disability ratings.  In March 2007, moreover, the RO received a claim by the Veteran for SMC based on the need for regular aid and attendance.    

The Veteran died in April 2007.  At the time of his death, the two service connection claims were pending before the Board, which dismissed these issues in a May 2007 decision.  A rating decision addressing the claim for SMC was not issued prior to the Veteran's death and was therefore not before the Board in May 2007.    

In April 2008, the appellant filed a claim for accrued benefits.  In the July 2008 decision on appeal, the RO denied the appellant's claim.  For the reasons set forth below, the Board agrees with that decision.  

	Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The Board notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).    

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c).  In the instant case, the appellant filed a claim for accrued benefits in April 2008, within one year of the Veteran's death in April 2007.  Therefore, his claim was timely filed.

38 C.F.R. 3.1000(a) provides, in pertinent part, that periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents. (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

In this case, the appellant is the Veteran's son.  He is not a child as defined in 3.1000(d)(2), however.  He is not a dependent, under the age of 18, or not over the age of 23 years of age and pursuing a course of educational instruction at the time of the Veteran's death.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  

Nevertheless, if accrued benefits were due in this matter, the appellant may establish entitlement to such payments under 38 C.F.R. § 3.1000(a)(5).  He has indicated that he bore substantial expenses caring for, and arranging for burial of, the Veteran at the end of his life.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Furthermore, benefits may be paid to the estate of a deceased veteran, provided that the estate will not revert to the state because there is no one eligible to inherit it.  See 38 C.F.R. §3.1003(b).  This provision may result in the authorization of payment of accrued benefits as the appellant indicated in his April 2008 claim that he was "the sole executor and administrator" for the Veteran's estate.  

Irrespective of which avenue of potential entitlement applies here, the Board must first address whether the condition precedent to receiving such payments is present in this case - at the time of the Veteran's death, did the evidence of record establish entitlement to service connection for spine and hepatitis disorders, or for SMC.  In determining these central issues, the Board must rely on evidence of record that was in the claims file at the time of the Veteran's death in April 2007.  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The issue of what constitutes evidence in the claims file at the time of death was addressed by the U.S. Court of Appeals for Veterans Claims (Court) in Hayes v. Brown, 4 Vet. App. 353 (1993).  The Court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  The government documents consist of evidence in file at date of death.  Evidence "in file," in turn, includes the following, even if such reports are not reduced to writing or are not physically placed in the Veteran's file until after death: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) Reports of hospitalization, treatment or examinations authorized by VA; and (5) Reports of autopsy made by VA on the date of death.  In addition, the Court noted that VA Manual, M21-1, paragraph 5.25(b) states, in relevant part, that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide for the acceptance of evidence after death for verifying or corroborating evidence 'in file' at death."  Thus, evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  A claimant for accrued benefits cannot furnish additional evidence to substantiate a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4).  

	Service Connection 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

As indicated, the Veteran claimed, and the appellant now claims, that the Veteran incurred spinal and hepatitis disorders during wartime service in Europe in the early to mid 1940s.  The Board will address the disorders separately below.  

	Hepatitis

In addressing the Veteran's health status during service, the Board again notes that the Veteran's service treatment records are not in the claims file because they were apparently destroyed while in possession of the government.  See O'Hare, supra.  Therefore, the Board cannot determine the Veteran's exact health status during service.   

Nevertheless, certain evidence of record indicates that the Veteran may have had hepatitis during service.  The Veteran himself has indicated in the record, in written statements and during testimony before the Board in March 2007, that he was hospitalized for six months in England for "acute infectious hepatitis."  The Board finds the Veteran's statements regarding in-service health status to be of probative value.  Although he was not shown he has medical expertise to diagnose hepatitis, he is competent to testify that that diagnosis was provided him during military service, and that he was hospitalized for that disorder.  Being in a hospital, and the reason for hospitalization, would have been observable matters for him in the early 1940s.  See Layno, supra.  The Board also finds that the evidence of record does not indicate that the Veteran was not a credible witness.  See Smith v. Derwinski, 1 Vet. App. 235 (1991) (credibility is determined by the fact finder).

The Board notes moreover that objective evidence of record supports the Veteran's claim to have been treated for hepatitis during service.  Although service treatment records are not of record, the record contains morning reports dated in December 1943 and December 1945.  These records indicate that the Veteran was hospitalized in England during the war.  Moreover, VA records dated in the early 1950s refer to a diagnosis of hepatitis.  A June 1951 record states that the Veteran "requests opt for residuals of chronic hepatitis[.]"  While these records do not demonstrate that the Veteran had hepatitis between 1941 and 1945, they nevertheless comprise evidence that tends to support the Veteran's claim to having in-service hepatitis, and to have been hospitalized for that disorder.  

A finding of service connection for hepatitis would  not have been supported by the record at the time of the Veteran's death, however.  That is because - irrespective of the Veteran's reported in-service treatment for hepatitis - the medical evidence of record dated in the years prior to the Veteran's death indicated that he did not then have a current hepatitis disorder.  The Board has reviewed VA and private treatment records in the claims file.  These are dated between 2001 and 2005.  The records address many different disorders the Veteran was diagnosed with prior to his death.  But the records are silent for treatment of symptoms of hepatitis or any diagnosis of hepatitis.  Moreover, a September 2003 VA compensation examination report of record provides a finding that the Veteran did not then have hepatitis.  The report stated that the record contained no evidence of hepatitis.  The VA examiner also indicated that VA blood tests showed no hepatitis and no liver dysfunction.  In closing the VA report, the examiner indicated in-service hepatitis, "resolved, no residual."  

As such, service connection would have been unwarranted for hepatitis, or for residuals of hepatitis, in this matter.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").

	Spine Disorder 

By contrast, the medical evidence of record clearly indicates that the Veteran had a spine disorder prior to his death.  The VA and private treatment records note diagnoses of spinal stenosis and degenerative disk disease of the lumbar spine.  Moreover, the September 2003 VA examiner diagnosed the Veteran with degenerative arthritis lumbar spine, status post lumbar laminectomy and limitation range of motion.  

The Veteran contended that he injured his back during combat service in World War II.  He maintained that he suffered shrapnel wounds to his back due to enemy fire in Europe.  Although there is no supportive medical evidence of record that the Veteran injured his back during service, the record nevertheless supports his claim to have engaged in combat with the enemy.  The Veteran's separation document of record indicates that the Veteran was awarded the Bronze Star Medal, and indicates that he engaged in battles and campaigns in North Africa, Italy, central Europe, and France (Normandy).  The Board notes that this document does not indicate that the Veteran was provided with an award that specifically shows that he engaged in combat (e.g., Combat Infantryman Badge) or that he was injured during combat (e.g., Purple Heart).  Rather, his DD-214 specifically states under the section "Wounds Received In Action," "None."  However, in the absence of other service personnel records that may have provided additional detail as to whether the Veteran actually engaged the enemy in combat, the Board finds that the evidence of record does not preponderate against his claims to combat.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also O'Hare, supra.  

As such, the Board has reviewed 38 U.S.C.A. § 1154.  This statute provides that in the case of veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2010).  In sum, a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In this matter, the Board finds that the Veteran's account of being injured is consistent with the circumstances of his combat service.  Accordingly, for the purposes of this decision, the Veteran's assertions of in-service back injury are presumed to be true.  

The Board notes that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  In that regard, the Board has assessed the evidence of record to determine whether it relates the presumed in-service injury to the current disorders.  

The Board notes the Veteran's own statements, offered in writing and during the March 2007 hearing before the Board, that his lower back disorders relate to service.  However, his statements are not afforded significant probative weight.  Rather, the Board finds that the weight of the evidence does not support the late Veteran's claim.  None of the private and VA treatment records relates the low back disorder to service.  Significantly, the September 2003 VA examiner indicated that there was "no obvious scar on shrapnel wound in the lumbar spine[.]"  The examiner then conceded that such a scar could have been "obliterated" by a surgical scar.  

Given the lack of medical evidence of a nexus, the Board has reviewed the evidence of record showing treatment for a back disorder soon after service, or in the years since service.  However, the earliest evidence of record of a back disorder, or of treatment for a back disorder, is dated in the early 2000s, approximately 55 years following the Veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  And in the many treatment records dated since then, there is no mention by a medical professional that the Veteran either injured his back during service, or that he suffered shrapnel wounds during service.  These records do not note that the Veteran described to them such an injury either.  

In sum, the record demonstrates that the Veteran had spinal disorders at the time of his death.  The record also supported a presumption under 38 U.S.C.A. § 1154 that he injured his lower back in service during combat operations.  However, the record at the time of the Veteran's death was devoid of competent medical evidence indicating a connection between the in-service injury and the current disorders.  Moreover, the medical evidence of record indicated treatment for a back disorder many years following service.  As such, the weight of the probative evidence is against the claim.  Service connection would have been unwarranted for a spinal disorder.   

The Board is sympathetic to the appellant's claim and recognizes the sincerity of his belief that spinal and hepatitis disorders should have been service connected during the Veteran's lifetime.  However, a preponderance of the evidence is against the claims for service connection for purposes of accrued benefits, and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought.

	SMC based on the need for Aid and Attendance

In March 2007, in the month prior to the Veteran's death, the RO received a claim from the Veteran for SMC based on the need for aid and attendance.  This claim was not adjudicated by the RO as it was notified of Veteran's death soon after receipt of the claim.   

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record shows that the Veteran was 91 years at the time of his death, and was limited by several disabilities.  Moreover, the appellant has offered substantial evidence of record that he provided assistance to the Veteran prior to his death.  SMC for regular aid and attendance would not have been warranted during the Veteran's lifetime, however.  He was service connected for two disorders - hearing loss as 20 percent disabling, and tinnitus as 10 percent disabling.  As detailed earlier, service connection would not have been warranted for his other claims.  Therefore the record does not support a conclusion that the Veteran's disability and need for home aid and attendance was due to service-connected disabilities.  

Hence, the preponderance of the evidence of record indicates that accrued benefits are not warranted here for the service connection claims on appeal, or for the claim for SMC.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the- doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis for accrued benefits purposes is denied.    

Entitlement to service connection for a spinal disorder for accrued benefits purposes is denied.  

Entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, is denied.   



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


